PER CURIAM.
This case came on to be heard on the record and briefs and oral argument of •counsel.
And it appearing that the principal issue is whether the amounts realized by the petitioners from the disposition of bonds originally executed by them, secured by real estate mortgage, and reacquired by petitioners, constituted ordinary income or capital gain; and it appearing that the Tax Court found that the bonds were sold by petitioners within the taxable year; and it appearing that the Tax Court -also found that the purchase and sale of the bonds in question and of other similar securities constituted an essential and integral part of petitioners’ business, and that petitioners’ single intent was to purchase and hold such bonds not for investment, but primarily for sale to customers in the ordinary course of business; and it appearing that the findings of the Tax Court are supported by ample evidence; and it appearing that the Tax Court’s determination upon the facts found was in accordance with law, and that the amount derived from the sale is taxable as ordinary income and not as capital gain, Section 117(a) (1), Int.Rev.Code, 26 U.S. C.A. Int.Rev.Code, § 117(a) (1). Cf. Trust of Bingham’s Trust v. Commissioner of Internal Revenue, 325 U.S. 365, 366, 372, 373, 376, 65 S.Ct. 1232, 89 L.Ed. 1670, 163 A.L.R. 1175: It is ordered that the decision of the Tax Court be, and it hereby is, affirmed.